Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 14, line 12:  After length delete “as” and insert –at—
Claim 19:  A free-standing wall comprising:
	a first wall section including a base layer of first blocks according to claim 1, arranged side by side such that the first faces of the first blocks are generally co-planar; 
	a first layer of body pieces, wherein each body piece comprises, 
	(a) 	planar first and second faces that are parallel, the distance between those faces defining the thickness of the first body piece;
	(b)	third and fourth planar side faces that are parallel to each other and perpendicular to the first and second faces;
	(c)	opposite fifth and sixth surfaces, with the first and second faces and third and fourth faces extending between the fifth and sixth surfaces; each of the fifth and sixth surfaces having an identical profile shape including: a planar section and a non-planar remainder section; 
		(i) 	the planar section extending from one of the third and fourth side faces and extending perpendicular to that side face toward the other side face ending at the remainder section; 
		(ii) 	the planar section having a length at least as long as the thickness of the first body piece; 
(iii) 	the remainder section extending between the planar section and the other side face; the remainder section being formed such that when a second body piece of the same construction has its remainder section engaged against the remainder section of the first body piece, the remainder sections of the first and second body pieces mate;
the first layer of body pieces being stacked on the base layer so that the planar section of the sixth surface of each of the body pieces in the first layer is engaged against the sixth face of the first blocks in the base layer, and wherein the remainder section of the sixth surface of the first layer of body pieces is in mating engagement with the remainder section of the sixth face of the base layer of first blocks; and
	a second layer of said body pieces 

Claim 20:  The free-standing wall of claim 19 further comprising:
a third layer of the first blocks 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633